Kane, J. (dissenting).
We are unable to agree with the holding of the majority that CPLR 205 applies to the period of limitation contained in section 50-i of the General Municipal Law for the commencement of an action against a municipality. In La Fave v Town of Franklin (20 AD2d 738) the disability of infancy, governed by CPLR 208, plainly related to a litigant’s capacity to institute an action, and in Zeitler v City of Rochester (32 AD2d 728) CPLR 203 was employed to measure when a claim had been interposed against a municipality. Here, however, the choice of forum was a matter entirely within plaintiff’s control. We can find no valid reason to extend the beneficial effect of CPLR 205 in the face of express statutory language requiring the commencement of the action within one year and 90 days, particularly when such action might impede or defeat the comprehensive scheme of section 50-i of the General Municipal Law to speedily resolve questions of municipal liability (cf. Erickson v Town of Henderson, 30 AD2d 282; 1 Weinstein-Korn-Miller, NY Civ Prac, par 205.12).
Accordingly, we would reverse the order appealed from and dismiss the complaint.
Sweeney and Larkin, JJ., concur with Mahoney, J.; Koreman, P. J., and Kane, J., dissent and vote to reverse in an opinion by Kane, J.
*388Order affirmed, without costs.